IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,542


EX PARTE MARTIN LOPEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. K-89-00045 IN THE 341ST DISTRICT COURT

FROM WEBB COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
vehicle and sentenced to twenty-five years' imprisonment. He did not appeal his conviction.
	Applicant contends, among other things, that his sentence is illegal. On March 2, 2011, we
remanded this application and directed the trial court to make further findings of fact and conclusions
of law. The trial court made further findings of fact, concluded that Applicant's sentence is illegal,
and recommended that we grant relief. Relief is granted. The judgment of conviction in cause
number K-89-00045 in the 341st Judicial District Court of Webb County is set aside, and Applicant
is remanded to the custody of the Sheriff of Webb County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 4, 2011
Do Not Publish